Title: To James Madison from Benjamin Say, 13 February 1807
From: Say, Benjamin
To: Madison, James



Philada: Febry 13th: 1807

I take the liberty of recommending to your kind notice, my Nephew Mr. Wm: Collins & his Companion Mr. Robt. I. Murray, both Citizens of New York,  being on their way to the Southward, they intend making a short stay in the City of Washington; they are of very respectable connections, & being desirous of an introduction to You, I have the great pleasure of complying with their request, & any attention paid to them, will be highly esteemed, & very sensibly & gratefully acknowledged.
Our worthy friend Doctr. Fothergill is in good health, & offers thro’ this his best compliments to yr. Lady & Self  I sincerely hope that you are both in perfect good health, & that you now experience no disadvantage from yr. late affections.
Mrs. Say unites with me in cordial respects for Mrs: Maddison & yourself  I am very sincerely Yours assuredly

Benjn. Say

